Supreme Court of Florida
                                   ____________

                                   No. SC18-285
                                   ____________

                             VICTOR TONY JONES,
                                  Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                   [May 2, 2018]

PER CURIAM.

      We have for review Victor Tony Jones’ appeal of the circuit court’s order

denying Jones’ motion filed pursuant to Florida Rule of Criminal Procedure 3.851.

This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Jones’ motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.), cert.

denied, 138 S. Ct. 513 (2017), Jones responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.
      After reviewing Jones’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Jones is not entitled to relief. A jury

convicted Jones of two counts of first-degree murder and recommended a sentence

of death for each count, one by a vote of ten to two and the other by a vote of

twelve to zero. Jones v. State, 652 So. 2d 346, 348 (Fla. 1995). Following the

jury’s recommendations, the trial court sentenced Jones to death on both counts.

Id. Jones’ sentences of death became final in 1995. Jones v. Florida, 516 U.S.

875 (1995). Thus, Hurst does not apply retroactively to Jones’ sentences of death.

See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Jones’

motion.

      The Court having carefully considered all arguments raised by Jones, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                        -2-
An Appeal from the Circuit Court in and for Miami-Dade County,
     Dennis James Murphy, Judge - Case No. 131990CF0501430001XX

Neal A. Dupree, Capital Collateral Regional Counsel, William M. Hennis, III,
Litigation Director, and Nicole M. Noël, Assistant Capital Collateral Regional
Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Melissa R. Shaw,
Assistant Attorney General, Miami, Florida,

      for Appellee




                                       -3-